UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6996



JAMI A. KHALIQ,

                                                 Plaintiff - Appellant,

          versus


DANNY BLACKWELL, Doctor; JOYCE LLOYD, Nurse;
R. BROWN, Sergeant; R. BOWERS, Lieutenant;
D. WALTZ, Lieutenant; R. CHAVIS, Associate
Warden,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-98-3129-2-17AJ)


Submitted:   October 7, 1999                 Decided:   October 14, 1999


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jami A. Khaliq, Appellant Pro Se. Daniel Roy Settana, Jr., John
Richard Delmore, MCKAY, MCKAY & SETTANA, P.A., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jami A. Khaliq, a South Carolina inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).     We

have reviewed the record and the district court’s opinion accepting

the recommendation of the magistrate judge and find that this ap-

peal is frivolous.    Accordingly, we dismiss the appeal on the rea-

soning of the district court.    See Khaliq v. Blackwell, No. CA-98-

3129-2-17AJ (D.S.C. July 16, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                  2